JS 44 (Rev. 10/20)

Case 3:21-cv-00174-GEWILDOQMER § HHfl#ilo 1/22/21 Page 1 of 13

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
Erin Hazen

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Robert A Huber, Esq. HUBER & PALSIR, LLC
P O Box 37008, Philadelphia, PA 19122 (215) 6270676

DEFENDANTS

NOTE:
THE TRACT

Attomeys (if Known)

 

County of Residence of First Listed Defendant

Woodloch Pines Resort dba Wocdloch Pines etal

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “Xx” in One Box Only)

C { U.S. Government
Plaintiff

Cl 2 U.S, Government
Defendant

| 3 Federal Question

(U.S. Government Not a Party)

[x] 4 Diversity

(Indicate Citizenship of Parties in Item If1)

 

IV. NATURE OF SUIT (Place an “xX” in One Box Only)

(For Diversity Cases Only)

Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State CL 1 | 1 Incorporated or Principal Place | 4 CL 4
of Business In This State
Citizen of Another State [x] 2 | 2 Incorporated and Principal Place CT 5 [x] 5
of Business In Another State
Citizen or Subject of a | 3 | 3 Foreign Nation CL] 6 CL 6

Foreign Country

 

 

Click here for: Nature of Suit Code Descriptions.
BANKRUPTCY OTHERSTATUTES __|

 

| CONTRACT TORTS FORFEITURE/PENALTY
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure
120 Marine 310 Airplane | 365 Personal Injury - of Property 21 USC 881
130 Miller Act 315 Airplane Product Product Liability | 690 Other

140 Negotiable Instrument
150 Recovery of Overpayment
& Enforcement of Judgment
151 Medicare Act
[52 Recovery of Defaulted
Student Loans
(Excludes Veterans)
CL 153 Recovery of Overpayment
of Veteran’s Benefits
[|] 160 Stockholders’ Suits
| 190 Other Contract
195 Contract Product Liability
196 Franchise

Liability

|] 320 Assault, Libel &

Slander

| 330 Federal Employers’
Liability

340 Marine

345 Marine Product
Liability

350 Motor Vehicle

355 Motor Vehicle
Product Liability

ix] 360 Other Personal

Injury
| 362 Personal Injury -
Medical Malpractice

[_] 367 Health Care/
Pharmaceutical
Personal Injury
Product Liability

[_] 368 Asbestos Personal

Injury Product
Liability

  
 

  

New Drug Application
840 Trademark

 

PERSONAL PROPERTY
370 Other Fraud
4 371 Truth in Lending
CL] 380 Other Personal
Property Damage
CL 385 Property Damage
Product Liability

 

 

880 Defend Trade Secrets

 

 

Bi
710 Fair Labor Standards

Act
740 Railway Labor Act
| 790 Other Labor Litigation

 

 

 

| 720 Labor/Management
751 Family and Medical
| 791 Employcc Retirement

Act of 2016

AL
861 HIA (1395ff)
862 Black Lung (923)
863 DIWC/DIWW (405(2))
864 SSID Title XVI

|] 865 RSI (405(g))

422 Appeal 28 USC 158 375 False Claims Act
423 Withdrawal 376 Qui Tam (31 USC

28 USC 157 3729(a))

| 400 State Reapportionment
410 Antitrust

820 Copyrights 430 Banks and Banking
830 Patent 450 Commerce
835 Patent - Abbreviated 460 Deportation

470 Racketeer Influenced and
Corrupt Organizations

 

Relations
Leave Act
Income Security Act

|____IMMIGRATION__

 

 

|_ FEDERAL TAX SUITS
[| 870 Taxes (U.S. Plaintiff
or Defendant)

[| 871 IRS—Third Party
26 USC 7609

 

[_____ REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |
210 Land Condemnation | 440 Other Civil Rights Habeas Corpus:
220 Foreclosure 441 Voting 463 Alien Detainee
230 Rent Lease & Ejectment 442 Employment $10 Motions to Vacate
240 Torts to Land 443 Housing/ Sentence
245 Tort Product Liability Accommodations | 530 General
|_]290 All Other Real Property [_] 445 Amer. w/Disabilities -[ | 535 Death Penalty
Employment Other:
| 446 Amer. w/Disabilities - 540 Mandamus & Other
Other 550 Civil Rights
| 448 Education 555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

462 Naturalization Application
465 Other Immigration
Actions

 

 

 

 

|] 480 Consumer Credit
(15 USC 1681 or 1692)
| 485 Telephone Consumer
Protection Act
490 Cable/Sat TV
850 Securities/Commodities/
Exchange
a 890 Other Statutory Actions
|_| 891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information
Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
|] 950 Constitutionality of
State Statutes

 

V. ORIGIN (Place an “X” in One Box Only)

1 Original

Proceeding

VI. CAUSE OF ACTION

2 Removed from
State Court

3 Remanded from
Appellate Court

C4 Reinstated or | 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

Reopened

Transfer

6 Multidistrict
Litigation -

8 Multidistrict
Litigation -
Direct File

 

 

Brief description of cause:
Personal Injury Premise Liability & Improper Supervision

 

 

 

 

 

 

VII. REQUESTED IN (_] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [k]Yes [No
VIII. RELATED CASE(S) C \ 2

(See instructions): -

IF ANY JUDGE 3 DOCKET NUMBER

DATE SIGNATURE OF ATTORNEY OF RECO.
Ol 22-2oR!
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 3:21-cv-09 4 MNTETEN TRIER PGRN Z71@Q, Page 2of 29

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 24 Armstrong Rd., Morristown, NJ 07960

 

Address of Defendant: 731 Welcome Lake Rd., Hawley, PA 18428

 

Place of Accident, Incident or Transaction: 731 Welcome Lake Rd., Hawley, PA 18428

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes Nol]
previously terminated action in this court?

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes No [
pending or within one year previously terminated action in this court?

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No [
numbered case pending or within one year previously terminated action of this court?

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No [|
case filed by the same individual?

 

I certify that, to my knowledge, the within case Cis / (7 is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: Must sign here

 

Attorney-at-Law / Pro Se Plaintiff Attorney I.D. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
OO 1 Indemnity Contract, Marine Contract, and All Other Contracts (J 1. Insurance Contract and Other Contracts
[] 2. FELA LJ] 2. Airplane Personal Injury
L] 3. Jones Act-Personal Injury CJ 3. Assault, Defamation
CL] 4. Antitrust CJ 4. Marine Personal Injury
H 5. Patent CL) 5. Motor Vehicle Personal Injury a
6. Labor-Management Relations 6. Other Personal Injury (Please specify):
O1 7. = Civil Rights CJ 7. Products Liability
C1 8. Habeas Corpus CL] 8. Products Liability — Asbestos
H 9. Securities Act(s) Cases LC] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
(J 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

I Robert A Huber

: ; counsel of record or pro se plaintiff, do hereby certify:

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
——1 exceed the sum of $150,000.00 exclusive of interest and costs:

 

Relief other than monetary damages is sought.

a |
pare, 01/22/2021 j- 7

 

 

 

    

 
  

 

    

st)
’

sestae 58948

 

 

—— ae 7 .
Attorney-a laintiff Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 3 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Erin Hazen : CIVIL ACTION

Vv.

Woodlioch Pines Resort dba Woodloch Pines etal NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. =)

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. (_ )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. KX
01/21/2021 Robert A Huber Plaintiff, Erin Hazen
Date Attorney-at-law Attorney for
215-627-0676 215-627-0876 RHuber@myhplaw.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

= —
American LegalNet, Inc,
www. Forms W orkFlow.com
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 4 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ERIN HAZEN,
Plaintiff

Vv. : CIVIL ACTION NO. 2:21-cv-00315
WOODLOCH PINES RESORT, d/b/a,
WOODLOCH PINES; WOODLOCH
PINES, INC.; WOODLOCH RESORT;
WOODLOCH HOSPITALITY
CORPORATION; ROBERT
FILARSKY; AND ERIC RANNER,
Defendants
COMPLAINT
The Plaintiff, Erin Hazen, by and through her attorneys, Huber & Palsir, LLC, complain
against the above named Defendants as follows:
THE PARTIES

1. Plaintiff, Erin Hazen, is an adult and competent individual who is a citizen of the State
of New Jersey residing at 24 Armstrong Road, Morristown, NJ, 07960.

2. Defendant, Woodloch Pines Resort, d/b/a Woodloch Pines is a Pennsylvania corporation
with a principal place of business at 731 Welcome Lake Road, Hawley, PA 18428.

3. Defendant, Woodloch Pines, Inc. is a Pennsylvania corporation with a principal place of
business at 731 Welcome Lake Road, Hawley, Pennsylvania 18428.

4. Defendant, Woodloch Resort is a Pennsylvania corporation with a principal place of
business at 731 Welcome Lake Road, Hawley, Pennsylvania 18428.

5. Defendant, Woodloch Hospitality Corporation is a Pennsylvania Corporation with a

principal place of business at 731 Welcome Lake Road, Hawley, Pennsylvania 18428.
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 5 of 13

6. Defendants Woodoch Pines Resort, Woodloch Pines, Inc., Woodloch Resort and
Woodloch Hospitality Corporation (collectively referred to as the “Woodloch” defendants)
are corporate entities which, upon information and belief, act individually and/or collectively to
own, manage, maintain, control, and operate a resort.

7. Defendant, Robert Filarksy, is an adult and competent individual who is a Pennsylvania
citizen who, upon information and belief, resides at 1618 Route 590, Hawley, PA 18428. At all
relevant times herein, it is believed this Defendant was the Assistant Social Director for the
Woodloch Defendants.

8. Defendant, Eric Ranner, is an adult and competent individual who is a Pennsylvania
citizen, who, upon information and belief, resides at 1012 Carley Brook Rd, Honesdale, PA
18431. At all relevant times herein, it is believed this Defendant was the Corporate Meeting
Coordinator for the Woodloch Defendants.

9. At all times material hereto, each defendant was the agent, ostensible agent, servant,
workman, and/or employee of one another and each defendant’s conduct which is the subject of
Plaintiff's complaint was done within the course and scope of its/his/their authority and agency

with one another.
JURISDICTION
10. Jurisdiction is based on 28 U.S.C. §1332(a)(1) as this civil action involves a controversy

between entities and/or citizens of different states, and the amount in controversy exceeds one-

hundred fifty thousand dollars ($150,000.00).
INCIDENT OF JUNE 22, 2019
11. On June 22, 2019, the Plaintiff Erin Hazen was a business invitee at the Woodloch Resort

and participated in a team building activity on the Woodloch Resort premises in Hawley, PA.
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 6 of 13

12. Upon information and belief, the team building activity in question was organized and

run by Defendant Eric Ranner oversaw the activity in question which involved use of a seesaw.
13. At all times material hereto, each of the named Defendants, by and through its/his/their

agents, servants, employees and/or workmen owned, maintained, supervised, operated, managed

and/or controlled the premises where the team building activity in question occurred.
14, At all times material hereto, the named Defendants, by and through their agents, servants,

employees and/or workmen oversaw, designed and supervised the team building activities in

question.
15. At all times material hereto, the named Defendants, by and through their agents, servants

Employees and/or workmen were responsible for hiring, training and supervising its/his/their
employees, including the coordinator(s) responsible for the teambuilding activities in question.
16. Upon information and belief, each corporate defendant owned, operated, leased,
maintained, repaired, serviced, controlled, and/or maintained the exclusive right to control the
activities, including the seesaw in question, at Woodloch Resort. On June 22, 2019, the
Woodloch defendants’ agent, servant, and/or employee, believed to be Eric Ranner, directed
Plaintiff Erin Hazen and many other individuals to stand on a seesaw as part of a team building
activity. Said defendant progressively added more people onto the seesaw until such time as the
seesaw became unbalanced, causing Plaintiff to fall off of the seesaw and crushing her left
ankle, causing Plaintiff to suffer severe and permanent injuries as more fully set forth at length

herein.
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 7 of 13

COUNT I
PLAINTIFF yv. The WOODLOCH DEFENDANTS

17. Plaintiff incorporates by reference the preceding paragraphs as though same was

fully set forth herein.

18. At the time of the incident, Plaintiff was a business invitee of the Woodloch Defendants

and was owed the highest duty of care by each defendant.

19. Plaintiff invokes the doctrine of Res Ispa Loquitor against the corporate defendants.

20. The negligence, carelessness, and/or tortious acts and omissions of the Woodloch

Defendants by and through its/their agents, servants and/or employees, was a direct and

proximate cause of Plaintiff's injuries complained of herein and consisted of the following:

a.

b.

Performing a dangerous team building activity on/at its/their premises;

Failing to property train, supervise and/or monitor its employees in safe team
building activities;

Failing to inspect and/or timely inspect its team building equipment, to wit: the
seesaw;

Failing to perform timely and/or regular preventive maintenance on the seesaw in
question;

Failing to properly maintain, service, and/or repair the seesaw in question prior to
the accident in question;

Failing to hire, retain and/or utilize competent, properly qualified, skilled, and/or
trained/experienced employees, staff, coordinators, agents and/or representatives
to organize, direct, perform and run team building activities;

Causing the team building activity to be performed in a dangerous and/or unsafe
manner at all times material hereto;

Failing to require and/or provide appropriate education, instruction, training, skill,
supervision, management and/or direction of its employees, agents, servants,
workmen, employees, agents, and/or contractors responsible for maintenance, use,
repair, installation, and operation of the seesaw in question;
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 8 of 13

i. Failing to promulgate, implement, use, follow and/or enforce appropriate safety
policies, procedures; protocols, guides, guidelines, manuals or writings pertaining
to team building activities and use of resort recreational equipment.

j. Failing to promulgate, implement, use, follow and/or enforce Resort Accident
Prevention Policies, Procedures, Rules, Training, Guidelines, Manuals, Uniform
and Consistent Warnings, Safety Features and/or Precautions including but not
limited to those pertaining to activity safety;

k. Failing to perform a timely risk assessment of the activity in question;

1. Failing to hire and/or utilize properly qualified person(s) to service, repair and/or
maintain the recreational equipment in question;

m. Failing to have adequate staffing of the team building activity in question;

n. Failing to timely adopt and/or employ proper safety precautions to prevent, avoid
and/or mitigate the accident in question;

o. Acting with reckless indifference to the safety of Plaintiff by knowingly and
willfully overloading the seesaw in question so that it became dangerous, unsafe

and caused plaintiff's fall and injuries.

p. Failing to properly instruct, observe and/or monitor the team building activity in
question.

q. Failing to warn and/or properly warn plaintiff of the dangers of the seesaw and/or
the teambuilding activity.

r. Allowing an activity with unsafe and dangerous features to be and remain at the
premises at the time of the accident;

s. Failing to have proper and/or adequate warnings of the dangers of the equipment
in question.

21. As a direct and proximate result of the incident in question Plaintiff has suffered injuries
which are serious and permanent, including but not limited to a displaced left ankle bimalleolar
fracture with a transverse medial malleolar fracture, a transverse distal 3“ fibula shaft fracture,
syndesmotic rupture, proximal fibula minimally displaced fracture in the metaphysis, which has
resulted in multiple surgeries, disfigurement, damage to her nerves and nervous system and

diverse other injuries.
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 9 of 13

22. Asa further direct and proximate result of this incident, Plaintiff has been and may
continue to be compelled to expend various sums of money for medicine and medical attention
in an attempt to alleviate and cure the aforesaid injuries and was prevented from attending to her
usual duties and occupation, all to her great financial loss and detriment.

23. As a further result of this accident, Plaintiff has, and/or may for an indefinite time in
the future, suffer a severe loss of her earnings and impairment of her earning capacity all to her
great financial loss and detriment.

24. Asa further result of the accident aforementioned, Plaintiff has suffered severe physical
pain and mental anguish, and she may continue to suffer same for an indefinite time in the future.
25. As a further result of the accident, Plaintiff has suffered a loss of the enjoyment of her

usual duties, life pleasures and activity all to her great loss and detriment.

26. Plaintiff invokes the doctrine of respondeat superior against each of the Woodloch
Defendants, who were a master over defendants Robert Filarksy and Eric Ranner, rendering the
Woodloch defendants vicariously liable to plaintiff for the acts, omissions, carelessness,
negligence and tortious conduct of defendants Robert Filarsky and Eric Ranner.

WHEREFORE, Plaintiff Erin Hazen demands damages against Woodloch Pines Resort,
d/b/a Woodloch Pines, Woodloch Pines, Inc., Woodloch Resort and Woodloch Hospitality
Corporation (the Woodloch defendants) in an amount in excess of One Hundred Fifty Thousand
Dollars ($150,000.00) plus costs and interest.

COUNT II
PLAINTIFF V. ROBERT FILARSKY

27. Plaintiff incorporates by reference the preceding paragraphs as though same was

fully set forth herein.
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 10 of 13

28. The carelessness, negligence, and/or tortious acts and omissions of Robert Filarsky, who

worked for the Woodloch defendants as staff at all times material hereto consisted of the following:

a.

b.

Performing a dangerous team building activity on/at its/their premises;

Failing to property train, supervise and/or monitor its employees in safe team
building activities;

Failing to inspect and/or timely inspect its team building equipment, to wit: the
seesaw;

Failing to perform timely and/or regular preventive maintenance on the seesaw in
question;

Failing to properly maintain, service, and/or repair the seesaw in question prior to
the accident in question;

Failing to hire, retain and/or utilize competent, properly qualified, skilled, and/or
trained/experienced employees, staff, coordinators, agents and/or representatives
to organize, direct, perform and run team building activities.

Causing the team building activity to be performed in a dangerous and/or unsafe
manner at all times material hereto;

Failing to require and/or provide appropriate education, instruction, training, skill,
supervision, management and/or direction of its employees, agents, servants,
workmen, employees, agents, and/or contractors responsible for maintenance, use,
repair, installation, and operation of the seesaw in question;

Failing to promulgate, implement, use, follow and/or enforce appropriate safety
policies, procedures; protocols, guides, guidelines, manuals or writings pertaining
to team building activities and use of resort recreational equipment.

Failing to promulgate, implement, use, follow and/or enforce Resort Accident
Prevention Policies, Procedures, Rules, Training, Guidelines, Manuals, Uniform
and Consistent Warnings, Safety Features and/or Precautions including but not
limited to those pertaining to activity safety;

Failing to perform a timely risk assessment of the activity in question;

Failing to hire and/or utilize properly qualified person(s) to service, repair and/or
maintain the recreational equipment in question;

m. Failing to have adequate staffing of the team building activity in question;
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 11 of 13

n. Failing to timely adopt and/or employ proper safety precautions to prevent, avoid
and/or mitigate the accident in question;

o. Acting with reckless indifference to the safety of Plaintiff by knowingly and
willfully overloading the seesaw in question so that it became dangerous, unsafe

and caused plaintiffs fall and injuries.

p. Failing to properly instruct, observe and/or monitor the team building activity in
question.

q. Failing to warn and/or property warn plaintiff of the dangers of the seesaw and/or
the teambuilding activity.

r. Allowing an activity with unsafe and dangerous features to be and remain at the
premises;

s. Failing to have proper and/or adequate warnings of the dangers of the equipment
in question.

WHEREFORE, Plaintiff Erin Hazen demands damages against Defendant, Robert
Filarsky, in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00) plus
costs and interest.

COUNT II
PLAINTIFF V. ERIC RANNER

29. Plaintiff incorporates by reference the preceding paragraphs as though same was
fully set forth herein.
30. The carelessness, negligence, tortious acts and/or omissions of Eric Ranner, who worked

for the Woodloch defendants at all times material hereto consisted of the following:

a. Performing a dangerous team building activity on/at its/their premises;

b. Failing to property train, supervise and/or monitor its employees in safe team
building activities;

c. Failing to inspect and/or timely inspect its team building equipment, to wit: the
seesaw;

d. Failing to perform timely and/or regular preventive maintenance on the seesaw in
question;
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 12 of 13

e. Failing to properly maintain, service, and/or repair the seesaw in question prior to
the accident in question;

f. Failing to hire, retain and/or utilize competent, properly qualified, skilled, and/or
trained/experienced employees, staff, coordinators, agents and/or representatives
to organize, direct, perform and run team building activities.

g. Causing the team building activity to be performed in a dangerous and/or unsafe
manner at all times material hereto;

h. Failing to require and/or provide appropriate education, instruction, training, skill,
supervision, management and/or direction of its employees, agents, servants,
workmen, employees, agents, and/or contractors responsible for use of the seesaw
in question;

i. Failing to promulgate, implement, use, follow and/or enforce appropriate safety
policies, procedures; protocols, guides, guidelines, manuals or writings pertaining
to team building activities and use of resort recreational equipment.

j. Failing to promulgate, implement, use, follow and/or enforce Resort Accident
Prevention Policies, Procedures, Rules, Training, Guidelines, Manuals, Uniform
and Consistent Warnings, Safety Features and/or Precautions including but not
limited to those pertaining to activity safety;

k. Failing to perform a timely risk assessment of the activity in question;

1. Failing to hire and/or utilize properly qualified person(s) to service, repair and/or
maintain the activity in question;

m. Failing to have adequate staffing of the team building activity in question;

n. Failing to timely adopt and/or employ proper safety precautions to prevent, avoid
and/or mitigate the accident in question;

o. Acting with reckless indifference to the safety of Plaintiff by knowingly and
willfully overloading the seesaw in question so that it became dangerous, unsafe
and caused plaintiff's fall and injuries.

p. Failing to properly instruct, observe and/or monitor the team building activity in
question.

q. Failing to warn and/or property warn plaintiff of the dangers of the seesaw and/or
the teambuilding activity.
Case 3:21-cv-00174-MEM Document1 Filed 01/22/21 Page 13 of 13

r. Allowing an activity with unsafe and dangerous features to be and remain at the
premises;

s. Failing to have proper and/or adequate warnings of the dangers of the activity in
question.

WHEREFORE, Plaintiff Erin Hazen demands damages against Defendant, Eric Ranner,
in an amount in excess of One Hundred Fifty Thousand Dollars ($150,000.00) plus costs and

interest.

HUBER & PALSIR, LLC

 

THOMAS E. COPAIN, ESQUIRE
HUBER & PALSIR, LLC

461 N. 3 Street, 2"! floor
Philadelphia, PA 19123

(215) 627-0676 — p

(215) 627-0876 - f
rhuber@myhplaw.com - email
Attorneys for Plaintiff, Erin Hazen

Date: January 22, 2021
